J-S31036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                              Appellee

                       v.

RYAN MATTHEW SCHANNAUER

                              Appellant                No. 2190 MDA 2014


    Appeal from the Judgment of Sentence Entered on December 8, 2014
             In the Court of Common Pleas of Lancaster County
              Criminal Division at No.: CP-36-CR-0000957-2014


BEFORE: BENDER, P.J.E., ALLEN, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                                FILED JULY 10, 2015

       Ryan Matthew Schannauer appeals his December 8, 2014 judgment of

sentence. Schannauer’s counsel has filed a petition to withdraw as counsel,

together with an Anders/Santiago brief.1           We find that Schannauer’s

counsel    has    satisfied    the   Anders/Santiago   requirements   and   that

Schannauer has no meritorious issues to pursue on appeal. Consequently,

we grant counsel’s petition to withdraw as counsel, and we affirm

Schannauer’s judgment of sentence.

____________________________________________


1
      See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981), abrogated in part by
Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).               In
Santiago, our Supreme Court developed certain rules to ensure compliance
with the principles underlying the Anders decision. Thus, it is common
practice in this Court to refer to briefs filed thereunder as
“Anders/Santiago briefs.”
J-S31036-15



      The trial court set forth the factual and procedural background of the

case as follows:

      On January 15, 2014, Schannauer, then [nineteen] years[-]old,
      was charged with criminal homicide (F1), arson – danger of
      death or bodily injury (F1), abuse of a corpse (M2), [kidnapping]
      to inflict injury/terror (F1), and related conspiracy offenses from
      an incident involving the brutal death of Ashley Lynn Kline (age
      [twenty-three]) on December 30, 2013.1
         1
           18 Pa.C.S.A. § 2501(a), 18 Pa.C.S.A. § 3301(a)(1), 18
         Pa.C.S.A. § 2901(a)(3), and 18 Pa.C.S.A. § 903(a),
         respectively.

      Schannauer and his co-conspirator, Adam Morning Star Lynch,
      lured their friend, Kline, from her home in Berks County under
      the pretext of taking her to a movie. While in Schannauer’s
      vehicle, a violent struggle occurred between Kline and her
      [kidnappers]. Ultimately, the vehicle was driven to a remote
      wildlife area in northern Lancaster County, and Schannauer
      assisted Lynch in forcibly removing Kline from the vehicle.
      Schannauer further helped Lynch in forcing Kline to walk into the
      woods and assisted Lynch as he repeatedly stabbed Kline.
      Schannauer then poured gasoline over Kline’s body, and Lynch
      set her on fire while she was still alive. Schannauer and Lynch
      returned on January 8, 2014 and poured more gasoline on
      Kline’s body in an effort to conceal her identity and destroy
      evidence. Kline’s body was eventually discovered by hikers on
      January 12, 2014, and her identity confirmed by dental records.

      Pursuant to Pa.R.[Crim.]P. 802, the Commonwealth filed a
      [notice of intent to seek a sentence of death] against
      Schannauer on March 4, 2014. Specifically, the Commonwealth
      believed it could prove two statutory aggravating circumstances:
      (1) a killing while in the perpetration of a felony, specifically
      arson and [kidnapping], 42 Pa.C.S.A. § 9711(d)(6); and (2) the
      killing was committed by means of torture.          42 Pa.C.S.A.
      § 9711(d)(8).

      On November 3, 2014, Schannauer filed a pretrial motion,
      seeking to suppress statements made by Schannauer during
      police interviews on January 7, 2014, January 8, 2014, January
      9, 2014, January 14, 2014, January 15, 2014, and at other
      times Schannauer was interviewed by the Pennsylvania State

                                     -2-
J-S31036-15


     Police. Schannauer further sought to suppress evidence seized
     pursuant to search warrants dated January 8, 2014, January 9,
     2014, and January 15, 2014, for Schannauer’s residence,
     vehicle, telephone[,] and computer. Lastly, Schannauer moved
     to dismiss the aggravating circumstances serving as the basis for
     the Commonwealth’s [notice intent to seek a sentence of death].

     In exchange for the Commonwealth dropping the death penalty,
     Schannauer agreed to enter a guilty plea to the charges of [first-
     degree] murder, arson, abuse of a corpse, conspiracy to abuse
     of a corpse, [kidnapping], and conspiracy to [kidnapping]. The
     conspiracy to arson charges were nolle prossed as part of the
     negotiated plea agreement. Pursuant to the negotiated guilty
     plea tendered on December 8, 2014, the [c]ourt imposed a
     mandatory sentence of life without the possibility of parole on
     the [first-degree] murder conviction.

     The [c]ourt further ordered the following consecutive sentences
     as per the negotiated plea agreement: (1) [ten] to [twenty]
     years’ incarceration on the arson conviction; (2) [one] to [two]
     years’ incarceration on the abuse of corpse conviction; (3) [one]
     to [two] years’ incarceration on the conspiracy to abuse of
     corpse conviction; (4) [five] to [ten] years’ incarceration on the
     [kidnapping] conviction; and (5) [three] to [six] years’
     incarceration on the conspiracy to kidnap conviction.
     Accordingly, Schannauer received an aggregate sentence of life
     without parole plus [twenty] to [forty] years of consecutive
     incarceration. Schannauer was further ordered to pay restitution
     in the amount of $7,796.15, plus costs. No [post-sentence]
     motions were filed.

Trial Court Opinion (“T.C.O”), 2/3/2015, at 1-4 (some footnotes omitted;

references to notes of testimony omitted).

     On December 23, 2014, Schannauer filed a timely appeal to this Court.

On January 12, 2015, Schannauer’s counsel furnished the trial court with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). In that statement, Schannauer raised the following issues:

     1. Did the lower court impose illegal sentences where the
        sentences run consecutively to a life sentence?

                                    -3-
J-S31036-15


     2. Did penalty phase counsel provide ineffective assistance
        where he was working on several death row cases during the
        course or representation of the present case?

     3. Did counsel provide ineffective assistance by failing to provide
        [Schannauer] with a copy of discovery documents?

See Appellant’s Statement of Matters Complained of on Appeal at ¶¶ 1-3.

     Counsel for Schannauer noted in the statement of errors complained of

on appeal that it was his conclusion that Schannauer’s issues are frivolous,

that issues two and three are not reviewable on direct appeal, and that there

are no non-frivolous claims to assert. On February 3, 2015, the trial court

filed an opinion pursuant to Pa.R.A.P. 1925(a).

       As aforementioned, counsel has filed an Anders/Santiago brief, in

which he has identified the same issues as those raised in his concise

statement. Additionally, counsel has filed a petition to withdraw as counsel.

Schannauer has filed no response to the Anders/Santiago brief.

     This Court must pass upon counsel’s petition to withdraw before

reviewing      the   merits   of   the    issues   presented   by    Schannauer.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc). Prior to withdrawing as counsel under Anders, counsel must file a

brief that meets the requirements established by our Supreme Court in

Santiago.        Pursuant thereto, the      brief must   provide    the   following

information:

     (1)    a summary of the procedural history and facts, with
            citations to the record;




                                         -4-
J-S31036-15


      (2)   reference to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   counsel’s conclusion that the appeal is frivolous; and

      (4)   counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel also must provide a copy of the Anders brief to his client.

Attending the brief must be a letter that advises the client of his rights to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.”

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007).

Finally, to facilitate our review of counsel’s satisfaction of his obligations, he

must attach to his petition to withdraw the letter he transmitted to his client.

See Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Our review of counsel’s petition to withdraw and the accompanying

brief demonstrates that counsel has complied with Santiago’s requirements.

Counsel has provided a procedural history detailing the events relevant to

this appeal with appropriate citations to the record. See Anders Brief for

Schannauer at 5-6. Counsel also has articulated Schannauer’s position and

has analyzed the information presented to the sentencing court in favor of




                                      -5-
J-S31036-15



his appeal thoroughly and with appropriate citations to the record and case

law. Id. at 7-8.2 Ultimately, counsel has concluded that Schannauer has no

non-frivolous basis for challenging his sentence, because the sentencing

court applied all of the appropriate sentencing guidelines and there was no

evidence of an abuse of discretion. Id. at 11.

       Counsel also has sent Schannauer a letter informing him that he has

identified no meritorious issues to pursue on appeal, he has filed an

application    to   withdraw     from    Schannauer’s   representation,   and   that

Schannauer may find new counsel or proceed pro se.             Letter, 2/25/2015.

Counsel has attached the letter to his petition to withdraw, as is required by

Millisock.

       Accordingly, counsel has complied substantially with Santiago’s

technical requirements.       See Millisock, 873 A.2d at 751.       Having passed

upon the procedural requirements under Anders and Santiago, we now

must conduct an independent review of the record to determine whether this

appeal is wholly frivolous. Santiago, 978 A.2d at 354.

       Schannauer’s second and third issues are arguments of claims for

ineffective assistance of counsel (“IAC”) claims.         Pursuant to the current

state of our law, the claim is without merit because Schannauer must raise it


____________________________________________


2
      Counsel titles his Anders/Santiago brief as “Summary of Argument,”
but this section is simply the Anders/Santiago brief.




                                           -6-
J-S31036-15



in a subsequent Post Conviction Relief Act (“PCRA”) petition. 3             In

Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013), our Supreme Court

considered “the reviewability of claims of IAC on direct appeal.” Id. at 563.

Following a comprehensive review of the language codified in the PCRA and

decisions from our courts, our Supreme Court reaffirmed the principle that

IAC claims must be deferred until collateral review, and, thus are not

reviewable on direct appeal.          Id. at 563, 564.   The Court crafted two

exceptions to this general proscription. Id. First, the Court held that a trial

court may, in its discretion, entertain IAC claims where extraordinary

circumstances exist such that review of the claim would best serve the

interests of justice.       Id. at 564, 579-80.     Second, the Court reposed

discretion in trial courts to review IAC claims during post-sentence motions

only if there is good cause shown, and the unitary review so indulged is

preceded by the defendant’s knowing and express waiver of his entitlement

to seek PCRA review from his conviction and sentence, including an express

recognition that the waiver subjects further collateral review to the time and

serial restrictions of the PCRA. Id. at 563, 580.

       There is no indication in the record that extraordinary circumstances

exist in this case such that Schannauer’s IAC claims warrant review on direct

appeal or that Schannauer expressly waived his right to PCRA review.


____________________________________________


3
       See 42 Pa.C.S. §§ 9541-46.



                                           -7-
J-S31036-15



Consequently, in light of Holmes, Schannauer’s claims of ineffective

assistance of counsel are not cognizable on direct appeal.

        We now turn to the lone potential appealable issue identified by

Anders counsel: “Did the lower court impose illegal sentences where the

sentences run consecutively to a life sentence without parole?”                   Anders

Brief for Schannauer at 4. A challenge to the legality of the sentence can

never    be   waived     and    may     be     raised   by   this   Court   sua   sponte.

Commonwealth v. Orellana, 86 A.3d 877, 883 n.7 (Pa. Super. 2014). “A

challenge to the legality of a sentence may be entertained as long as the

reviewing court has jurisdiction.” Commonwealth v. Borovichka, 18 A.3d

1242, 1254 (Pa. Super. 2011). Our standard of review over questions of the

legality of a sentence is de novo and our scope of review is plenary.

Commonwealth v. Akbar, 91 A.3d 227, 238 (Pa. Super. 2014).

        Schannauer’s claim concerning the legality of his sentence is meritless.

There is no case law to support Schannauer’s claim. In fact, this Court has

consistently held that “there is no statutory provision restricting the length

of possible sentences.” Commonwealth v. Button, 481 A.2d 342, 345 (Pa.

Super. 1984). Furthermore, 42 Pa.C.S. § 9721(a) gives express authority to

the sentencing court to impose consecutive sentences.4                  No statutory or
____________________________________________


4
      In pertinent part, 42 Pa.C.S. § 9721(a) provides: “In determining the
sentence to be imposed the court shall . . . consider and select one or more
of the [sentencing] alternatives, and may impose them consecutively or
concurrently.”



                                             -8-
J-S31036-15



decisional authority circumscribes this authority simply because a life

sentence has been imposed.

      We have reviewed counsel’s Anders/Santiago brief carefully, and find

that it complies with the technical requirements imposed by those

precedents. We further find that counsel has taken all steps necessary to

ensure that his client’s interests are protected. We also have conducted an

independent review of the record. Pursuant thereto, we have concluded that

counsel’s characterization and analysis of the record is accurate, and that no

non-frivolous challenge to Schannauer’s judgment of sentence will lie.

Moreover, our review has revealed no other non-frivolous issues that merit

consideration on appeal. Accordingly, we affirm Schannauer’s judgment of

sentence and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed.       Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2015




                                    -9-